PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The majority opinion holds that the absence of a guardrail did not cause injuries to Maria Rothermel and Maria McArdle (decedents) but merely facilitated their injuries. I disagree that, taking the facts as alleged in the pleadings, the absence of a guardrail was not a proximate cause of the injuries and would hold that the Commonwealth of Pennsylvania, Department of Transportation (PennDOT) is not shielded from liability under the Sovereign Immunity Act, as codified in the Judicial Code at 42 Pa.C.S. §§ 8521-8528.
This case involves two young women who lost control of their vehicle on an icy patch on the road, in a place where there were no guardrails, resulting in the car leaving the road, travelling down an embankment next to the road and striking a stand of trees. Both women died as a result of injuries sustained in the accident.
Decedents’ administrators each filed wrongful death actions against PennDOT alleging that it was negligent in permitting ice and water to accumulate on the road, in failing to erect a guardrail along the roadway and in failing to provide and maintain a clear zone for recovery of vehicles leaving the roadway. PennDOT filed a motion for partial summary judgment raising the defense of sovereign immunity and the motion was granted by the trial court. The issue before us is whether PennDOT had a duty to erect a guardrail and whether the lack of a guardrail was a proximate cause of decedents’ injuries and was within the real estate exception of sovereign immunity, set forth in 42 Pa.C.S. § 8522(b)(4).
Immunity has been waived for dangerous conditions of the highway under the jurisdiction of a commonwealth agency. Although it is not an insurer against all defects, a commonwealth agency is required to maintain its highways in a reasonably safe condition for the travelling public. The duty to keep the highway safe for the travelling public includes the duty to design the highway in a reasonably safe manner, maintain the highway in a reasonably safe manner, and update the design, if improvements are necessary, to protect the public from harm. Mitchell v. Borough of Rochester, 395 Pa. 373, 150 A.2d 338 (1959); Fidanza v. Commonwealth of Pennsylvania, Department of Transportation, 655 A.2d 1076 (Pa.Cmwlth.1995); Felli *844v. Commonwealth, Department of Transportation, 666 A.2d 776 (Pa.Cmwlth.1995).
As the majority opinion recognizes, the common law duty to the travelling public extends to placing adequate guardrails to prevent skidding cars from going off the side of the road, regardless of whether it is negligent for the icy condition of the roadway.1 McCracken v. Curwensville Borough, 309 Pa. 98, 110, 163 A. 217, 221 (1932).2 Even though there is a duty at common law to place guardrails, the majority holds that Administrators’ actions for negligence in failing to erect a guardrail is barred by sovereign immunity because the lack of the guardrail did not “cause” the accident, but merely facilitated the injuries because the accident was caused by the ice and snow on the road.
I disagree with the majority for several reasons. First, there can be two causes of injuries and both can be a proximate cause.3 The Act does not prohibit liability where, in a chain of events, there is more than one proximate cause of the accident, so long as the realty itself did not merely facilitate injuries caused by others. In Snyder v. Harmon, 522 Pa. 424, 434, 562 A.2d 307, 312 (1989),4 the Supreme Court stated the requirement as follows:
Finally, we have found the real estate exception to the rule of immunity under this section can be applied only to those cases where it is alleged that the artificial condition or defect of the land itself causes injury, not merely when it facilitates injury by acts of others, whose acts are outside of the Political Subdivision Tort Claims Act’s scope of liability. See Mascaro v. Youth Study Center[5] ...
The absence of a guardrail did not merely facilitate injury caused by the acts of others in this case but caused injuries to the decedents by allowing the sliding vehicle to leave the roadway. See Yoders v. Toimship of Amwell, 172 Pa. 447, 33 A. 1017 (1896) (discussing the absence of a guardrail as a proximate cause of the accident). See also Lattanzi v. State of New York, 53 N.Y.2d 1045, 425 N.E.2d 887, 442 N.Y.S.2d 499 (1981). The allegations here are that the failure to place a guardrail to prevent cars from going over the embankment was negligent, and that if there had been a guardrail, the injuries would not have been fatal.6 Where, as *845here, a car slides out of control due to icy patches on the roadway and decedents were using the roadway in the normal manner, the failure to maintain guardrails to protect against a steep embankment is a proximate cause of the injuries. Yoders.7
Second, apparently because of the duty to make the highway safe for the travelling public, our Supreme Court does not solely analyze highway eases employing the “on-of’ distinction that it uses for real property and sidewalks,8 but looks at the highway as an integrated whole and focuses on whether there was a dangerous condition that the governmental entity had a duty to correct. This new focus was announced in Bendas v. Township of White Deer, 531 Pa. 180, 611 A.2d 1184 (1992), reargument denied, which involved a collision between two automobiles at the intersection of a state and local road. Both drivers sued the Commonwealth (as well as the local government) contending that PennDot negligently failed to erect traffic control devices at the intersection, thereby failing to correct a “dangerous condition.” A “dangerous condition” is defined as “a state of affairs that hampers or impedes or requires correction ... [I]t is clear that circumstances here give rise to a condition which is related to travel on the highway and is conceivably correctable.” Wyke v. Ward, 81 Pa.Cmwlth. 392, 474 A.2d 375, 379 (1984) (quoting from Mistecka v. Commonwealth, 46 Pa.Cmwlth. 267, 408 A.2d 159, 162 (1979)). In McCalla v. Mura, 538 Pa. 527, 649 A.2d 646 (1994), while deeply divided on other issues, the Supreme Court appears to have extended the Bendas rationale to the street exception applicable to local agencies.9
Just as important, Bendas held that unlike the “on-of’ distinction which is a question of law (some would say of metaphysics), what constitutes a “dangerous condition” is one of fact for the factfinder to determine. Fidan-za. Because whether the lack of the guardrail was a “dangerous condition” is a question of fact, I believe the grant of summary judgment was inappropriate. Accordingly, I dissent.
SMITH, J., joins in this dissent.

. There is no common law duty requiring a governmental entity to remove ice or snow from a highway. Hunt v. Commonwealth, Department of Transportation, 137 Pa.Cmwlth. 588, 587 A.2d 37, petition for allowance of appeal denied, 528 Pa. 633, 598 A.2d 286 (1991); Huber v. Commonwealth, Department of Transportation, 122 Pa. Cmwlth. 82, 551 A.2d 1130 (1988), petition for allowance of appeal denied, 525 Pa. 637, 578 A.2d 931 (1989).


. The Supreme Court stated in that case:
It is a matter of common knowledge that automobiles will skid on icy pavements and that cars traveling at even moderate speed become unmanageable when they start to skid on such pavements.

Id.



. A negligent act may be a proximate cause of damage even though other causes may have joined in producing the result. Commonwealth, to Use of Willow Highlands v. U.S. Fidelity & Guaranty Company, 364 Pa. 543, 73 A.2d 422 (1950); Shippen Township v. Portage Township, 133 Pa.Cmwlth. 142, 575 A.2d 157, petition for allowance of appeal denied, 526 Pa. 643, 584 A.2d 324 (1990). To escape liability where there are two or more substantial causes of damages, the defense must show that the plaintiff's injuries would have been the same even without its negligence. DeVita v. Durst, 167 Pa.Cmwlth. 105, 647 A.2d 636 (1994).


. The Supreme Court's decision in Snyder was not based on the issue of causation but on the existence of a dangerous condition of the realty. In that case, the alleged dangerous condition was a deep chasm that was admittedly some distance from the edge of PennDOT's right-of-way. Penn-DOT’s failure to warn the decedents of the strip mine chasm was not a dangerous condition of the highway. That is not the case here. The allegations are that the embankment is so close to the roadway as to make the road, without guardrails, a dangerous condition, and that the failure to erect guardrails caused decedents to leave the traveled portion of the roadway.


. 514 Pa. 351, 523 A.2d 1118 (1987).


. This case is distinguishable from Babcock v. Commonwealth, Department of Transportation, 156 Pa.Cmwlth. 69, 626 A.2d 672 (1993), petition for allowance of appeal denied, 536 Pa. 647, 639 A.2d 33 (1994), where a driver was injured when her vehicle left the traveled portion of the road, went into a ditch, overturned, and continued sliding until it struck a tree or log in the unopened portion, causing injuries to the driver. The driver alleged negligence by PennDOT in allowing the log to protrude onto the highway or *845its right-of-way. Stating that the injuries were caused by the car leaving the road and the shoulder of the road, striking the ditch and overturning, we held that the log merely facilitated the injuries because as it was, lying on the ground, it could not have injured the driver unless her car had first slid off the highway and then slid further off the shoulder onto the embankment. In this case, the allegations are that PennDOT was negligent in failing to prevent cars from going off the traveled portion of the road onto an adjacent embankment. Leaving the roadway is much closer to the initial event, sliding on the icy road, than the existence of the log in Babcock, and is a proximate cause of the injuries to decedents. Moreover, unopened portions of the highway right-of-way that may or may not be needed in the future for road purposes are not part of the highway and are not within the exception.


.The majority appears to say that there cannot be two proximate causes of the accident because of the distinction it makes between the cause of the accident and cause of the injuries. In other circumstances, the words could be used interchangeably without consequence; however, in this case, the majority opinion relies on that distinction because the icy conditions initially caused the car to slide in order to find that causation does not exist as to the failure to erect a guardrail. Without citing any authority for the proposition, the majority opinion states that: "[flor purposes of deciding the applicability of the real estate exception to sovereign immunity, it is the cause of the accident — the event that set the accident in motion — that is determinative”. Maj. opinion at 842, n. 8. This assertion is without any basis in the Act or the case law. In Section 8522, the legislature referred to damages and injury, not "accident", stating that "the defense of sovereign immunity shall not be raised to claims for damages caused by” a dangerous condition. See also Fidanza v. Com., Dept. of Transportation, 655 A.2d 1076, 1080 (Pa.Cmwlth.1995); Gilson v. Doe, 143 Pa.Cmwlth. 591, 600 A.2d 267 (1991).


. See Finn v. City of Philadelphia, 541 Pa. 596, 664 A.2d 1342 (1995); Kiley v. City of Philadelphia, 537 Pa. 502, 645 A.2d 184 (1984).


. See also Majestic v. Commonwealth, Department of Transportation, 537 Pa. 81, 641 A.2d 295 (1994), affirming in part, reversing in part, Majestic v. Commonwealth, Department of Transportation, 144 Pa.Cmwlth. 109, 601 A.2d 386 (1991).